Citation Nr: 0736673	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
knee disability.  

2.  Entitlement to an initial compensable rating for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1995 to November 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York - which, in relevant part, granted service 
connection for chronic right knee strain and chronic left 
knee strain, each evaluated as noncompensably disabling from 
December 16, 1999.  The veteran appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This matter was before the Board in July 2005, and was then 
remanded for further development.  


FINDINGS OF FACT

1.  Prior to December 4, 2003, the veteran's right knee 
disability was manifested by full range of motion, without 
instability or subluxation.  

2.  From December 4, 2003, the veteran's right knee 
disability is manifested by slight lateral instability.  

3.  The veteran's left knee disability is manifested by full 
range of motion, without instability or subluxation.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
knee disability, prior to December 4, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31, 4.71, 
Plate II, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 
(2007).

2.  The criteria for a 10 percent rating for right knee 
disability, from December 4, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31, 4.71, Plate 
II, 4.71a, DCs 5257, 5260, 5261 (2007).

3.  The criteria for an initial compensable rating for left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, 4.71, Plate II, 4.71a, DCs 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notices in 
February 2004 and July 2005.  The RO readjudicated the claims 
and sent him supplemental statement of the case (SSOCs) in 
November 2004 and January 2006, following the VCAA notice 
compliance actions.  He was provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the notice.  His representative submitted written 
argument on his behalf in October 2007.  Therefore, there is 
no prejudice to the veteran because his claims were 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, both letters informed the 
veteran: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in originals).  
This satisfies the regulation, in that it informed the 
veteran that he could submit any and all evidence which was 
pertinent to his claims, not merely that requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA examinations addressing 
the severity of the veteran's bilateral knee condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The veteran's right and left knee disabilities are evaluated 
as noncompensably (0 percent) disabling under DCs 5299-5257.  
The use of 5299 indicates that the disability is a joint 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5257 indicates that the disabilities have 
been rated as knee impairment - including from recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.27 
(2007).

Under DC 5257, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
DC 5257 (2007).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in VA's Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
That said, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

Under DC 5260, a 20 percent evaluation is warranted for 
flexion limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2007).

Under DC 5261, a 20 percent evaluation is warranted for 
extension limited to 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factual background

Service medical records show that the veteran began 
complaining of bilateral knee pain in January 1997. 

On VA examination in February 2000, the veteran denied any 
episodes of dislocation or subluxation but described flare-
ups as occurring once a week.  Physical examination revealed 
flexion in both knees to 140 degrees; extension was "full" 
bilaterally.  Both knee joints were very stable with no varus 
or valgus abnormality found.  Lachman and McMurray's tests 
were negative bilaterally.  The diagnosis was chronic 
bilateral knee strain.

In a February 2002 rating decision, service connection was 
granted for chronic right knee strain and chronic left knee 
strain; each disability was evaluated as noncompensably 
disabling, effective December 16, 1999.  

VA examination in July 2002 revealed range of motion in both 
knees of 0 to 140 degrees.  He had negative Lachman and 
McMurray's signs bilaterally.  There was no medial or lateral 
ligament laxity of the knees at 0 and 30 degrees of flexion.  

The veteran was afforded another VA examination on December 
4, 2003.  He reported that the right knee tended to give way.  
He also reported having frequent flare-ups.  Physical 
examination revealed that stability of both knees was good 
both in the anterior/posterior and in the medial/lateral 
planes.  He did, however, have a positive McMurray's sign on 
the right knee.  McMurray's test on the left knee was 
negative.  Range of motion of both knees was 0 to 140 
degrees.  

On the most recent VA examination in August 2005, the veteran 
stated that he has flare-ups of knee pain about 3-4 times a 
month which is usually brought on by inadvertent excess 
activity and weather changes.  During his flare-ups, his 
functional limitations were more apparent.  Physical 
examination found that stability in the medial/lateral and 
anterior/posterior planes was good, although he did exhibit a 
mild degree of rotary instability of the right knee.  
McMurray's sign was negative bilaterally.  Range of motion 
was 0 to 140 degrees bilaterally.  The examiner noted that 
there was no change of range of motion or pain pattern after 
repetitive flexion and extension activity, and testing for 
pain, weakness and fatigability.  

Analysis

Entitlement to an initial compensable rating for a right knee 
disability.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's right knee disability warrants a 10 
percent rating from December 4, 2003.  See Fenderson, 12 Vet. 
App. 119 (1999).  Evaluating the disability under DC 5257, 
the Board notes that the December 2003 VA examination noted a 
positive McMurray's sign on the right knee.  In addition, the 
August 2005 VA examination found that there was a mild degree 
of rotary instability of the right knee.  The Board concludes 
that these findings are sufficient to meet the criteria for a 
10 percent rating under DC 5257.  That is, they arguably show 
slight lateral instability in the right knee.  

However, the findings clearly do not reflect moderate 
instability, which would warrant a 20 percent rating under DC 
5257.  In this regard, the Board notes that despite the 
positive McMurray's sign, the 2003 VA examination still found 
that stability in the knee was good.  In addition, the degree 
of instability found on the 2005 examination was described as 
mild.  

And as for the extent of limitation of motion in his right 
knee, as determined by DCs 5260 and 5261, the Board also does 
not find that the medical evidence warrants a rating higher 
than 10 percent on this basis either.  It is clear that 
flexion is not limited to 30 degrees or less in the right 
knee, the requirement for at least a 20 percent rating under 
DC 5260.  Likewise, the figures do not show extension limited 
to 15 degrees or less in the knee, the requirement for at 
least a 20 percent rating under DC 5261.  Indeed, the 2003 
and 2005 VA examinations revealed that the veteran had full 
range of motion of the right knee (0 degrees extension to 140 
degrees flexion).  

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran a higher 
evaluation - based on the extent of his pain and/or painful 
motion, etc.  But the medical and other evidence of record 
does not support a higher rating even with consideration of 
these provisions because there is no objective indication of 
additional functional impairment, such as limitation of 
motion above and beyond the normal range of motion generally 
shown, due to these factors.  And this includes times when 
the veteran's symptoms may be most problematic, such as 
during "flare-ups" or prolonged use of his knee.  While the 
veteran has reported having functional limitations during 
flare-ups, clinical evaluation has repeatedly shown that he 
has essentially full range of motion in the right knee.  In 
addition, the August 2005 VA examiner specifically stated 
that there was no change in range of motion or pain pattern 
after repetitive flexion and extension activity and testing 
for pain, weakness and fatigability.  

Also keep in mind that DeLuca considerations do not apply to 
disabilities rated under DC 5257.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) [where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply].

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since no arthritis of the knee has been 
shown, these precedent General Counsel opinions do not apply 
to the facts of this particular case.

Moreover, since the veteran has essentially normal range of 
motion in his knee, he also cannot receive separate ratings 
for limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) [where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.].

The Board has considered whether a compensable rating is 
warranted prior to December 4, 2003, however, the February 
2000 and July 2002 VA examinations did not detect any 
subluxation or instability in the right knee.  On the 
contrary, the 2000 examination specifically noted that there 
was no varus or valgus abnormality while the 2002 examination 
found no medial or lateral ligament laxity of the knee at 0 
and 30 degrees of flexion.  Both examinations found negative 
Lachman and McMurray's signs.  Coupled with the fact that 
both examinations also revealed full range of motion of the 
knee, there is no basis under either DCs 5257, 5260 or 5261 
to assign a compensable for the right knee disability prior 
to December 4, 2003.  

For these reasons, the Board finds that the veteran's right 
knee disability warrants a 10 percent rating from December 4, 
2003.  Prior to this date, the preponderance of the evidence 
is against the veteran's claim for a compensable rating.  



Entitlement to an initial compensable rating for a left knee 
disability.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's left knee disability does not 
warrant a compensable rating.  Evaluating the disabilities 
under DC 5257, the Board notes that none of the 
aforementioned VA examinations - February 2000, July 2002, 
December 2003 and August 2005 - document any medical findings 
reflective of slight recurrent subluxation or lateral 
instability.  On the contrary, the examinations repeatedly 
indicated that the left knee was stable with negative Lachman 
and McMurray's signs.  So based on this evidence, the Board 
does not find sufficient symptomatology to warrant a 
compensable rating under DC 5257.

The evidence also does not warrant a compensable rating based 
on limitation of motion in the left knee, as determined by 
DCs 5260 and 5261.  The February 2000, July 2002, December 
2003 and August 2005 VA examinations all revealed full range 
of motion of the left knee in extension and flexion.  As 
such, the criteria for a 10 percent rating under either DC 
5260 or 5261 are not met.  

As with the right knee, the Board has considered whether the 
factors in DeLuca would afford the veteran a higher 
evaluation - based on the extent of his pain and/or painful 
motion, etc.  However, as the findings in this regard are 
identical for both knees, a higher rating based on additional 
functional impairment is not warranted for the left knee 
either.  Again, the August 2005 VA examiner specifically 
stated that there was no change in range of motion or pain 
pattern after repetitive flexion and extension activity and 
testing for pain, weakness and fatigability.  

The Board further notes that since there is no evidence of 
arthritis of the left knee and full range of motion, 
precedent General Counsel opinions VAOPGCPREC 9-98, 
VAOPGCPREC 23-97 and VAOGPREC 9-04 do not apply to the facts 
of this particular case.

For these reasons, the claim for an initial compensable 
rating for the left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  


ORDER

Entitlement to a compensable rating for a right knee 
disability, prior to December 4, 2003, is denied.  

Entitlement to a 10 percent rating for a right knee 
disability, from December 4, 2003, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an initial compensable rating for a left knee 
disability is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


